      Case 1:20-cr-00042-DLC-TJC Document 27 Filed 10/26/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

UNITED STATES OF AMERICA,                           CR 20–42–BLG–DLC

                     Plaintiff,

vs.                                                        ORDER

JOHNATHAN SCOTT COOPER,

                      Defendant.

      Before the Court is the United States’ Unopposed Motion to Dismiss Count I

of the Indictment Without Prejudice. (Doc. 26.) The United States moves to

dismiss Count I of the Indictment, charging Defendant Johnathan Scott Cooper

with being a prohibited person in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(8). (Docs. 11 at 2; 26.)

      In support of its motion, the United States represents that it “would not be in

the interests of judicial economy to conduct a trial as to Count I when a conviction

as to Count II adequately addresses the conduct.” (Doc. 26 at 1–2.) The Court

agrees.

      Accordingly, IT IS ORDERED that the motion (Doc. 26) is GRANTED.

      IT IS FURTHER ORDERED that Count I of the Indictment (Doc. 11) is

DISMISSED without prejudice.



                                          1
Case 1:20-cr-00042-DLC-TJC Document 27 Filed 10/26/20 Page 2 of 2



DATED this 26th day of October, 2020.




                                2
